Exhibit 10.62



Master Repurchase Agreement
September 1996 Version    
Dated as of:    October 29, 2013     
Between:    Amgen Inc., as “Seller”
and:        HSBC Bank USA, N.A., as “Buyer”
1.
Applicability



From time to time the parties hereto may enter into transactions in which one
party (“Seller”) agrees to transfer to the other (“Buyer”) securities or other
assets (“Securities”) against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a “Transaction” and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.
2.
Definitions



(a)
“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, as amended, which
(A) is consented to or not timely contested by such party, (B) results in the
entry of an order for relief, such an appointment or election, the issuance of
such a protective decree or the entry of an order having a similar effect, or
(C) is not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;



(b)
“Additional Purchased Securities”, Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;



(c)
“Buyer’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Buyer’s Margin Percentage to the
Repurchase Price for such Transaction as of such date;




1

--------------------------------------------------------------------------------



(d)
“Buyer’s Margin Percentage”, with respect to any Transaction as of any date, a
percentage (which may be equal to the Seller’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;



(e)
“Confirmation”, the meaning specified in Paragraph 3(b) hereof;



(f)
“Income”, with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;



(g)
“Margin Deficit”, the meaning specified in Paragraph 4(a) hereof;



(h)
“Margin Excess”, the meaning specified in Paragraph 4(b) hereof;



(i)
“Margin Notice Deadline”, the time agreed to by the parties in the relevant
Confirmation, Annex I hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, in the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);



(j)
“Market Value”, with respect to any Securities as of any date, the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof) as of such date (unless contrary to market practice for such
Securities);



(k)
“Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);



(l)
“Pricing Rate”, the per annum percentage rate for determination of the Price
Differential;



(m)
“Prime Rate”, the prime rate of U.S. commercial banks as published in The Wall
Street Journal (or, if more than one such rate is published, the average of such
rates);



(n)
“Purchase Date”, the date on which Purchased Securities are to be transferred by
Seller to Buyer;



(o)
“Purchase Price”, (i) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by


2

--------------------------------------------------------------------------------



Buyer to Seller pursuant to Paragraph 4 (b) hereof and decreased by the amount
of any cash transferred by Seller to Buyer pursuant to Paragraph 4(a) hereof or
applied to reduce Seller’s obligations under clause (ii) of Paragraph 5 hereof;


(p)
“Purchased Securities”, the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term “Purchased Securities” with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;



(q)
“Repurchase Date”, the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;



(r)
“Repurchase Price”, the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;



(s)
“Seller’s Margin Amount”, with respect to any Transaction as of any date, the
amount obtained by application of the Seller’s Margin Percentage to the
Repurchase Price for such Transaction as of such date; and



(t)
“Seller’s Margin Percentage”, with respect to any Transaction as of any date, a
percentage (which may be equal to the Buyer’s Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.



3.
Initiation; Confirmation; Termination



(a)
An agreement to enter into a Transaction may be made orally or in writing at the
initiation of either Buyer or Seller. On the Purchase Date for the Transaction,
the Purchased Securities shall be transferred to Buyer or its agent against the
transfer of the Purchase Price to an account of Seller.



(b)
Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or both),
as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation”). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and (v)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection


3

--------------------------------------------------------------------------------



is made promptly after receipt thereof. In the event of any conflict between the
terms of such Confirmation and this Agreement, this Agreement shall prevail.


(c)
In the case of Transactions terminable upon demand, such demand shall be made by
Buyer or Seller, no later than such time as is customary in accordance with
market practice, by telephone or otherwise on or prior to the business day on
which such termination will be effective. On the date specified in such demand,
or on the date fixed for termination in the case of Transactions having a fixed
term, termination of the Transaction will be effected by transfer to Seller or
its agent of the Purchased Securities and any Income in respect thereof received
by Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Paragraph 5 hereof) against the transfer of
the Repurchase Price to an account of Buyer.



4.
Margin Maintenance



(a)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto is acting as Buyer is less
than the aggregate Buyer’s Margin Amount for all such Transactions (a “Margin
Deficit”), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller’s option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer (“Additional Purchased Securities”),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer’s Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions in which such Buyer
is acting as Seller).



(b)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto is acting as Seller exceeds
the aggregate Seller’s Margin Amount for all such Transactions at such time (a
“Margin Excess”), then Seller may by notice to Buyer require Buyer in such
Transactions, at Buyer’s option, to transfer cash or Purchased Securities to
Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller’s Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).



(c)
If any notice is given by Buyer or Seller under subparagraph (a) or (b) of this
Paragraph at or before the Margin Notice Deadline on any business day, the party
receiving such notice shall transfer cash or Additional Purchased Securities as
provided in such subparagraph no later than the close of business in the
relevant market on such day. If any such notice is given after the Margin Notice
Deadline, the party receiving such notice shall transfer such cash or Securities
no later than the close of business in the relevant market on the next business
day following such notice.



(d)
Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.


4

--------------------------------------------------------------------------------





(e)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer or Seller (or both) under subparagraphs (a)
and (b) of this Paragraph may be exercised only where a Margin Deficit or Margin
Excess, as the case may be, exceeds a specified dollar amount or a specified
percentage of the Repurchase Prices for such Transactions (which amount or
percentage shall be agreed to by Buyer and Seller prior to entering into any
such Transactions).



(f)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer and Seller under subparagraphs (a) and (b)
of this Paragraph to require the elimination of a Margin Deficit or a Margin
Excess, as the case may be, may be exercised whenever such a Margin Deficit or
Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).



5.
Income Payments



Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion), on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.
6.
Security Interest



Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.
7.
Payment and Transfer



Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a

5

--------------------------------------------------------------------------------



Federal Reserve Bank, or (iii) shall be transferred by any other method mutually
acceptable to Seller and Buyer.
8.
Segregation of Purchased Securities



To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of the
holder, including a financial or securities intermediary or a clearing
corporation. All of Seller’s interest in the Purchased Securities shall pass to
Buyer on the Purchase Date and, unless otherwise agreed by Buyer and Seller,
nothing in this Agreement shall preclude Buyer from engaging in repurchase
transactions with the Purchased Securities or otherwise selling, transferring,
pledging or hypothecating the Purchased Securities, but no such transaction
shall relieve Buyer of its obligations to transfer Purchased Securities to
Seller pursuant to Paragraph 3, 4 or 11 hereof, or of Buyer’s obligation to
credit or pay Income to, or apply Income to the obligations of, Seller pursuant
to Paragraph 5 hereof.
Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities.
__________________
* Language to be used under 17 C.F.R. B403.4(e) if Seller is a government
securities broker or dealer other than a financial institution.
** Language to be used under 17 C.F.R. B403.5(d) if Seller is a financial
institution.



9.
Substitution



(a)
Seller may, subject to agreement with and acceptance by Buyer, substitute other
Securities for any Purchased Securities. Such substitution shall be made by
transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.



(b)
In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of
subparagraph (a) of this Paragraph, to have agreed to and accepted in this
Agreement substitution by Seller of other Securities for Purchased Securities;
provided, however, that such other


6

--------------------------------------------------------------------------------



Securities shall have a Market Value at least equal to the Market Value of the
Purchased Securities for which they are substituted.


10.
Representations



Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such authorizations are in
full force and effect and (v) the execution, delivery and performance of this
Agreement and the Transactions hereunder will not violate any law, ordinance,
charter, by-law or rule applicable to it or any agreement by which it is bound
or by which any of its assets are affected. On the Purchase Date for any
Transaction Buyer and Seller shall each be deemed to repeat all the foregoing
representations made by it.
11.
Events of Default



In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day’s notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default”):
(a)
The nondefaulting party may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency), declare
an Event of Default to have occurred hereunder and, upon the exercise or deemed
exercise of such option, the Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur (except
that, in the event that the Purchase Date for any Transaction has not yet
occurred as of the date of such exercise or deemed exercise, such Transaction
shall be deemed immediately canceled). The nondefaulting party shall (except
upon the occurrence of an Act of Insolvency) give notice to the defaulting party
of the exercise of such option as promptly as practicable.



(b)
In all Transactions in which the defaulting party is acting as Seller, if the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting party’s obligations
in such Transactions to repurchase all Purchased Securities, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of


7

--------------------------------------------------------------------------------



this Paragraph, shall thereupon become immediately due and payable, (ii) all
Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control.


(c)
In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.



(d)
If the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, the nondefaulting party,
without prior notice to the defaulting party, may:



(i)
as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and



(ii)
as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, securities (“Replacement Securities”) of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.



Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be

8

--------------------------------------------------------------------------------



determined together with accrued Income (except to the extent contrary to market
practice with respect to the relevant Securities).
(e)
As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.



(f)
For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.



(g)
The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and (iii)
any other loss, damage, cost or expense directly arising or resulting from the
occurrence of an Event of Default in respect of a Transaction.



(h)
To the extent permitted by applicable law, the defaulting party shall be liable
to the nondefaulting party for interest on any amounts owing by the defaulting
party hereunder, from the date the defaulting party becomes liable for such
amounts hereunder until such amounts are (i) paid in full by the defaulting
party or (ii) satisfied in full by the exercise of the nondefaulting party’s
rights hereunder. Interest on any sum payable by the defaulting party to the
nondefaulting party under this Paragraph 11(h) shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.



(i)
The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.



12.
Single Agreement



Buyer and Seller acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have

9

--------------------------------------------------------------------------------



been made in consideration of payments, deliveries and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.
13.
Notices and Other Communications



Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.
14.
Entire Agreement; Severability



This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
15.
Non-assignability; Termination



(a)
The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other party shall be null and void. Subject to the foregoing,
this Agreement and any Transactions shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. This
Agreement may be terminated by either party upon giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.



(b)
Subparagraph (a) of this Paragraph 15 shall not preclude a party from assigning,
charging or otherwise dealing with all or any part of its interest in any sum
payable to it under Paragraph 11 hereof.



16.
Governing Law



This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.
17.
No Waivers, Etc.



No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the

10

--------------------------------------------------------------------------------



failure to give a notice pursuant to Paragraph 4 (a) or 4(b) hereof will not
constitute a waiver of any right to do so at a later date.
18.
Use of Employee Plan Assets



(a)
If assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) are intended to be
used by either party hereto (the “Plan Party”) in a Transaction, the Plan Party
shall so notify the other party prior to the Transaction. The Plan Party shall
represent in writing to the other party that the Transaction does not constitute
a prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.



(b)
Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only if Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.



(c)
By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller’s latest such
financial statements, there has been no material adverse change in Seller’s
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.



19.
Intent



(a)
The parties recognize that each Transaction is a “repurchase agreement” as that
term is defined in Section 101 of Title 11 of the United States Code, as amended
(except insofar as the type of Securities subject to such Transaction or the
term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of assets subject to
such Transaction would render such definition inapplicable).



(b)
It is understood that either party’s right to liquidate Securities delivered to
it in connection with Transactions hereunder or to exercise any other remedies
pursuant to Paragraph 11 hereof is a contractual right to liquidate such
Transaction as described in Sections 555, 559 and 561 of Title 11 of the United
States Code, as amended, and that this Agreement constitutes a “master netting
agreement” as defined in Section 101(38A) of Title 11 of the United States Code,
as amended.



(c)
The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).




11

--------------------------------------------------------------------------------



(d)
It is understood that this Agreement constitutes a “netting contract” as defined
in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991, as amended (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).



20.
Disclosure Relating to Certain Federal Protections



The parties acknowledge that they have been advised that:
(a)
in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission (“SEC”) under Section 15
of the Securities Exchange Act of 1934, as amended (“1934 Act”), the Securities
Investor Protection Corporation has taken the position that the provisions of
the Securities Investor Protection Act of 1970, as amended (“SIPA”) do not
protect the other party with respect to any Transaction hereunder;



(b)
in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and



(c)
in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.



[Signatures follow on separate page]









































12

--------------------------------------------------------------------------------





AMGEN INC.                    HSBC BANK USA, N.A.
            


By:    /s/ Jonathan M. Peacock        By:    /s/ Eric Seltenrich    
Name: Jonathan M. Peacock                Name: Eric Seltenrich
Title: Executive Vice President and Chief         Title: Senior Vice President
Financial Officer                    Date: October 29, 2013
Date: October 29, 2013











13

--------------------------------------------------------------------------------



ANNEX I
Supplemental Terms and Conditions
This Annex I forms a part of the Master Repurchase Agreement, dated as of
October 29, 2013, between Amgen Inc. (the “Seller”) and HSBC Bank USA, N.A. (the
“Buyer”) (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”). Capitalized terms used but not defined in
this Annex I shall have the meanings ascribed to them in the Agreement.
References in this Annex I and in the Agreement to provisions of the Agreement
shall refer to such provisions as amended by this Annex I. This Agreement arises
from the novation of a portion of a “Transaction” under a master repurchase
agreement dated as of August 24, 2013, entered into by Bank of America, N.A. and
the Seller, as supplemented by a confirmation dated September 30, 2013 (such
master repurchase agreement, as supplemented by such confirmation, the “Original
Agreement”). By virtue of the transaction confirmed by such confirmation, the
Buyer exhausted the facility provided pursuant to the Original Agreement; and
accordingly the sole Transaction under this Agreement is and will be that
described in the Confirmation dated the date of this Agreement between the
Seller and the Buyer (the “Confirmation”) related to the novated portion of such
original transaction, and all references to further transactions hereunder shall
be of no effect and shall be disregarded in the interpretation of this
Agreement.
1.
Other Applicable Annexes. In addition to this Annex I and Annex II, the
following Annexes and any Schedules thereto shall form a part of the Agreement
and shall be applicable thereunder:

None.
2.
Definitions.



(a)
For purposes of the Agreement and this Annex I, the following terms shall have
the following meanings:



“Act of Insolvency”, with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, as amended, which
(A) is consented to or not timely contested by such party, (B) results in the
entry of an order for relief, such an appointment or election, the issuance of
such a protective decree or the entry of an order having a similar effect, or
(C) is not dismissed within 60 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due;
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority;
“Actual Knowledge” means the actual knowledge of any Senior Officer of Seller;

Annex 1 - 1

--------------------------------------------------------------------------------



“Affiliate” of any specified person means any other person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified person. For purposes of this definition, “control,”
as used with respect to any person, will mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, whether through the ownership of voting securities, by
agreement or otherwise;
“Ancillary Agreement” means the Ancillary Agreement, dated as of the date of
this Agreement, between Seller and Buyer, as amended, amended and restated,
supplemented or otherwise modified from time to time;    
“Business Day” means a day other than (i) a Saturday or Sunday or (ii) a day on
which banks in New York, London or Bermuda are authorized or required by law or
executive order to, or customarily, remain closed;
“Certificate” means the Certificate of Designations of Preferences, Limitations
and Relative Rights of Class A Preferred Shares of ATL Holdings Limited, dated
30 September 2013;
“Common Shares” means share capital that has no preference in the matter of
dividends or assets and represents the residual ownership of a corporate
business;
“Confirmation” has the meaning specified in the preamble to this Annex I;
“Default” means an event or circumstances that, with the giving of notice or
lapse of time or both, would constitute an Event of Default;
“Governmental Authority” means any government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial body;
“Incipient Material Affiliate Event” has the same meaning as set forth in the
Certificate;
“Income Payment Date” means, with respect to any Securities, the date on which
Income is paid in respect of such Securities;
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of Seller under this Agreement or the
Ancillary Agreement, excluding, in the case of Buyer or its permitted assigns,
(A) any taxes imposed on or measured by its overall net income, franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes, in each
case, imposed by the jurisdiction (or any political subdivision thereof) under
the Laws of which Buyer or its permitted assigns are organized or maintains a
fixed place of business, (B) any taxes attributable to Buyer’s or its permitted
assigns' failure or inability to provide the forms set forth in paragraph 26(b)
of Annex I as applicable, including any taxes required to be deducted or
withheld on the basis of the information, certificates or statements of
exemption Buyer or its permitted assigns transmit with an IRS Form W-8IMY
pursuant to paragraph 26(b) of Annex I, (C) if the forms provided by Buyer or
its permitted assigns pursuant to paragraph 26(b) of Annex I at the time Buyer
or its permitted assigns first become a party to this Agreement indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate unless and until Buyer or its permitted assigns provide new forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded

Annex 1 - 2

--------------------------------------------------------------------------------



from Taxes for periods governed by such forms; and (D) United States withholding
taxes imposed under FATCA;
“Law” means any publicly promulgated applicable statute, law, ordinance,
regulation, rule, code, order, other requirement or rule of law;
“Material Adverse Effect” has the same meaning as set forth in the Certificate;
“Material Affiliate Event” has the same meaning as set forth in the Certificate;
“Net Value” means:
(i)
if Buyer is the defaulting party, the amount which, in the reasonable opinion of
Seller, represents the fair market value of the Purchased Securities, having
regard to such pricing sources and methods (which may include, without
limitation, available quotations for the Purchased Securities) as Seller
considers appropriate.



(ii)
if Seller is the defaulting party:



(A)
if any of the Purchased Securities are sold through the Valuation Process on or
prior to the Valuation Process Cut-Off Date, then the Net Value in respect of
such Purchased Securities shall be the net proceeds received by Buyer in respect
of such Purchased Securities at the conclusion of the Valuation Process, net of
all reasonable costs, commissions, fees and expenses incurred by Buyer in
connection with the Valuation Process;



(B)
if any of the Purchased Securities have not been sold through the Valuation
Process on or prior to the Valuation Process Cut-Off Date, then the Net Value in
respect of such Purchased Securities shall be the amount which, in the
reasonable opinion of Buyer, represents their fair market value, having regard
to such pricing sources and methods (which may include, without limitation,
available quotations for the Purchased Securities) as Buyer considers
appropriate;



“Price Differential” has the meaning specified in the Confirmation;
“Price Differential Payment Date” means each of the dates specified in the
Confirmation as being a Price Differential Payment Date;
“Purchase Price” means (i) on the Purchase Date, the amount specified as such in
the Confirmation, and (ii) thereafter, such price decreased by the amount of any
cash applied to reduce Seller’s obligations under clause (ii) of Paragraph 5 of
this Agreement (as amended herein);
“Purchased Securities” means as of any date of determination, the aggregate
number of shares of the Purchased Security that have been purchased by Buyer
pursuant to Transactions hereunder, plus any Securities substituted for
Purchased Securities in accordance with Paragraph 9 of this Agreement (as
amended herein), less the number, if any, of shares of the Purchased Security
for which the Repurchase Price has been tendered to Buyer in satisfaction of
Seller’s obligation to repurchase such number of shares of the

Annex 1 - 3

--------------------------------------------------------------------------------



Purchased Security on or prior thereto less any Purchased Securities for which
securities have been substituted pursuant to Paragraph 9 of this Agreement (as
amended herein);
“Purchased Security” has the meaning specified in the Confirmation;
“Repurchase Date” means (i) the date on which Seller is to repurchase the
Purchased Securities from Buyer, including any date determined by application of
the provisions of Paragraph 11 of this Agreement (as amended herein) or (ii) the
date specified in a notice delivered by the Buyer to the Seller following the
introduction of or any change in or in the interpretation of any law or
regulation which shall make it unlawful, or the assertion by any central bank or
other governmental authority that it is unlawful, for the Buyer to perform its
obligations or to hold the Purchased Securities hereunder; provided, however,
that any payments due from Seller shall be due not less than 90 days following
delivery of such notice and such notice shall only be effective if Buyer has
previously used its reasonable best efforts to assign its rights under this
Agreement to an Affiliate of Buyer on the terms and conditions provided herein
and such Affiliate may lawfully comply with the Buyer’s obligations and hold the
Purchased Securities hereunder and such assignment will neither give rise to
unindemnified costs to the Buyer or its Affiliates nor require burdensome
actions on the part of Buyer or its Affiliates in order to comply with
applicable law;
“Repurchase Price” has the meaning specified in the Confirmation;
“Senior Officer” means (a) the chief executive officer, (b) the chief financial
officer, (c) the general counsel or (d) the corporate treasurer;
“Taxes” mean any tax, duty, levy, impost, duty, charge, assessment or fee of any
nature (including any interest, penalties and additions thereto) that is imposed
by any government or other taxing authority in respect of any payment;
“Transaction Documents” means (a) this Agreement, (b) the Ancillary Agreement
and (c) any Indemnity Documents (as defined in the Ancillary Agreement);
“Valuation Process” means the following sequence of events:
(i)
Buyer shall deliver written notice to Seller that Buyer has elected to determine
the     Net Value of the Purchased Securities, which notice shall include the
Net Value determined by Buyer as if clause (ii)(B) of the definition of Net
Value were applicable;

(ii)
following such notification, Seller may elect, by notice to Buyer (which notice
shall state that Buyer will avail itself of the Valuation Process but need not
identify a financial institution or provide the price or other terms of any
offer for the Purchased Securities) on or prior to the third Business Day
following Buyer’s notice pursuant to clause (i), to designate a nationally or
internationally recognized financial institution to propose a firm price at
which it will offer to purchase the Purchased Securities from Buyer pursuant to
customary documentation reasonably satisfactory to Buyer, the terms of which (a)
will provide that such financial institution will be liable for and pay any
share transfer payments due upon transfer of the Purchased Security to it, (b)
will include customary representations of Buyer regarding the conveyance of good
title to the Purchased Securities, free and clear of


Annex 1 - 4

--------------------------------------------------------------------------------



liens, but not any provisions whereby Buyer indemnifies such financial
institution for matters relating to the actions, status or financial condition
of Seller or any of Seller’s affiliates, including ATL Holdings Limited;


(iii)
if the financial institution designated by Seller has a combined capital and
surplus of $500 million and a Thomson BankWatch Rating at the relevant time of
“B” or better, then Buyer shall negotiate in good faith with such financial
institution and use its commercially reasonable efforts to consummate the sale
of the Purchased Securities to such financial institution on or prior to the
Valuation Process Cut-Off Date; and



“Valuation Process Cut-Off Date” means the earliest to occur of (i) Seller’s
failure to notify Buyer of its election to avail itself of the Valuation Process
within the time period specified in clause (ii) of the definition thereof; (ii)
the date on which the sale of the Purchased Securities pursuant to the Valuation
Process is consummated; and (iii) the thirtieth calendar day following the date
of Buyer’s notice to Seller pursuant to clause (i) of the definition of
Valuation Process.
(b)
Paragraphs 2(a), 2(c), 2(d), 2(e), 2(g), 2(h), 2(i), 2(k), 2(o), 2(p), 2(q),
2(r), 2(s) and 2(t) of the Agreement are hereby deleted.



3.
[Reserved].



4.
Initiation; Effectiveness; Conditions; Confirmation; Termination.

Paragraph 3 of the Agreement is hereby deleted.
5.
Purchase Price Maintenance. Provided that no Event of Default with respect to
Seller has occurred and is continuing, the parties agree that in any Transaction
hereunder whose term extends over an Income Payment Date for the Securities
subject to such Transaction, Buyer shall (including by causing its custodian, if
any, to take such actions on its behalf), on the first Business Day following
the Income Payment Date, transfer to or credit to the account of Seller an
amount equal to such Income payment or payments pursuant to Paragraph 5(i) of
the Agreement and Buyer shall not apply the Income payment or payments to reduce
the amount to be transferred to Buyer by Seller upon termination of the
Transaction pursuant to Paragraph 5(ii) of the Agreement; provided, however,
that any Income paid as consideration for a redemption of the Purchased
Securities, regardless whether the Repurchase Date shall have been accelerated,
shall be applied first to reduce the Repurchase Price and shall only be
transferred to or credited for the account of Seller to the extent that such
further application would reduce the Repurchase Price, as of the Income Payment
Date, below zero.



6.
Margin Maintenance. Paragraph 4 of the Agreement is hereby deleted in its
entirety.



7.
No Recognized Market. Notwithstanding anything to the contrary in the Agreement
but subject to the Valuation Process to the extent it is applicable, Seller and
Buyer acknowledge and agree that the Purchased Securities subject to the
Transaction hereunder are not instruments traded in a recognized market and
therefore the nondefaulting party may establish the Net Value acting in a
commercially reasonable manner.




Annex 1 - 5

--------------------------------------------------------------------------------



8.
Income Payments. Paragraph 5 of the Agreement is hereby amended (a) by replacing
the words “on the date such Income is paid or distributed” in the second
sentence thereof with the following words: “on the date that is the first
Business Day after the applicable Income Payment Date”; (b) by deleting Clause
(A) thereof; (c) by replacing the second occurrence of the word “Buyer” in the
second sentence thereof with the word “Seller”; and (d) by replacing the words
“such Income” in clause (i) of the second sentence thereof with the words “all
such Income received by it”.



9.
Security Interest. Paragraph 6 of the Agreement is hereby deleted and replaced
with the following:



“6.
Security Interest. Although the parties intend that all Transactions hereunder
be sales and purchases and not loans, in the event any such Transactions are
deemed to be loans, Seller shall be deemed to have pledged or charged to Buyer
as security for the performance by Seller of its obligations under each such
Transaction, and shall be deemed to have granted to Buyer a security interest
in, all of Seller’s right, title and interest in and to the Purchased Securities
with respect to all Transactions hereunder, all securities accounts to which the
Purchased Securities are credited and all security entitlements with respect
thereto and all Income on and other proceeds of the foregoing.”

10.
Segregation of Purchased Securities. Paragraph 8 of the Agreement is hereby
amended by deleting the words “ 3, 4, or” in the twelfth line thereof.



11.
Substitution. Clause (b) of Paragraph 9 of the Agreement is hereby deleted in
its entirety.



12.
Representations. Paragraph 10 of the Agreement is hereby deleted and replaced
with the following:



“10.
Representations.

(a)
Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person executing and delivering this Agreement on its behalf was at
the time of execution and delivery duly authorized to do so on its behalf (or on
behalf of any such disclosed principal), (iv) it has obtained all authorizations
of any governmental body required in connection with this Agreement and the
Transactions hereunder and such authorizations are in full force and effect and
(v) the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, by-law or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected, except, in the case of clauses (iv) and (v), as would
not reasonably be expected to have a material adverse effect on the Unaffiliated
Holders or the Buyer or any of their officers, directors and agents.

(b)
Buyer warrants and represents that it is a national banking association
organized under the laws of the United States of America.




Annex 1 - 6

--------------------------------------------------------------------------------



13.
Events of Default



(a)
The first paragraph in Paragraph 11 of the Agreement is hereby deleted and
replaced with the following:



“In the event that (i) Seller fails to transfer Purchased Securities or Buyer
fails to transfer the Purchase Price in accordance with the Agreement, (ii)
Seller fails to repurchase or Buyer fails to transfer Purchased Securities upon
the applicable Repurchase Date (except that a failure to repurchase Purchased
Securities upon the applicable Repurchase Date shall not constitute an Event of
Default for the Seller in the event that Buyer is a defaulting party on such
Repurchase Date), (iii) Buyer fails to comply with Paragraph 5 of this Agreement
as amended or paragraph 5 of Annex I, and such failure is not remedied on or
before the second Business Day after such failure, (iv) Seller fails to pay
Buyer the Price Differential on the related Price Differential Payment Date and
such failure is not remedied on or before the fifth Business Day following the
related Price Differential Payment Date, (v) Seller fails to pay to Buyer any
amounts, other than Price Differential, owing under this Agreement when due and
such failure is not remedied on or before the thirtieth day following the date
on which such amounts are due, (vi) an Act of Insolvency occurs with respect to
Seller or Buyer, (vii) any representation made by Seller or Buyer hereunder
shall have been incorrect or untrue in any material respect when made or
repeated or deemed to have been made or repeated, (viii) Seller or Buyer shall
admit in writing to the other its inability to, or its intention not to, perform
any of its obligations hereunder, or (ix) Buyer or Seller breaches
Paragraph 15(a) of this Agreement as amended herein (each, an “Event of
Default”);
(b)
Paragraph 11(a) of the Agreement is hereby amended by inserting the words “ of
the Seller” after the first occurrence of the words “Act of Insolvency” and by
inserting the words “ as to the defaulting party” after the first occurrence of
the words “Event of Default”;



(c)
Paragraph 11(b) of the Agreement is hereby amended by inserting after the words
“at the Repurchase Price therefor” the following words: “, together with all
unpaid Price Differential,”;



(d)
Paragraph 11(c) of the Agreement is hereby amended by inserting after the words
“aggregate Repurchase Prices” the following words: “, together with all accrued
unpaid Price Differential,”;



(e)
Paragraph 11(d)(i) is hereby amended by deleting subparagraph (B) in its
entirety and substituting the following words therefor: “(B) in its sole
discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to commence the Valuation Process and, upon determination of the Net
Value following the Valuation Process Cut-Off Date, give the defaulting party
credit for such Purchased Securities in an amount equal to the Net Value
therefor on such date of determination against the aggregate unpaid Repurchase
Price and any other amounts owing by the defaulting party hereunder”; and

(f)
Paragraph 11(d)(ii) is hereby replaced with the following:

“(ii)
as to Transactions in which the defaulting party is acting as Buyer, determine
in a commercially reasonable manner an amount equal to the Net Value of the


Annex 1 - 7

--------------------------------------------------------------------------------



Purchased Securities that are not delivered by the defaulting party to the
nondefaulting party as required hereunder.”
(g)
The last sentence of Paragraph 11(d) is hereby replaced with the following: “The
parties acknowledge and agree that (1) in the absence of a generally recognized
source for prices or bid or offer quotations for any Security, the nondefaulting
party may establish the source therefor in a commercially reasonable manner and
(2) all prices, bids and offers shall be determined together with accrued Income
(except to the extent contrary to market practice with respect to the relevant
Securities).”



(h)
Paragraph 11(e) is hereby replaced with the following:

“Upon application of the proceeds or determination of the Net Value, in each
case as described in Paragraph 11(d), (i) Seller shall be liable to Buyer for
the excess, if any, of (1) (I) the Repurchase Price of all the outstanding
Purchased Securities plus (II) any unpaid Price Differential over (2) (I), as
applicable, (A) if the defaulting party is acting as Buyer, the amount equal to
the Net Value of the Purchased Securities as determined by Seller or (B) if the
defaulting party is acting as Seller, the proceeds realized from the liquidation
of the Purchased Securities or the Net Value of the Purchased Securities as
determined by Buyer plus (II) any amounts actually received by Buyer and payable
by Buyer under Paragraph 5 hereof (as amended herein) and under paragraph 5 of
Annex I, or otherwise hereunder and not paid to Seller, and (ii) Buyer shall be
liable to Seller for the excess, if any, of (1) (I), as applicable, (A) if the
defaulting party is acting as Buyer, the amount equal to the Net Value of the
Purchased Securities as determined by Seller or (B) if the defaulting party is
acting as Seller, the proceeds realized from the liquidation of the Purchased
Securities or the Net Value of the Purchased Securities as determined by Buyer
plus (II) any amounts actually received by Buyer and payable by Buyer under
Paragraph 5 hereof (as amended herein) and under paragraph 5 of Annex I, or
otherwise hereunder and not paid over (2) (I) the Repurchase Price plus (II) any
unpaid Price Differential.”
(i)
Paragraph 11(g) is hereby deleted in its entirety.



(j)
For purposes of Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in Paragraph 11(a) (as amended
herein).



14.
Payments by Seller to Buyer.



(a)
Seller shall pay to Buyer on each Price Differential Payment Date following the
Purchase Date an amount equal to the accrued unpaid Price Differential.



(b)
[Reserved].



(c)
Any and all payments by Seller to or for the account of Buyer or its permitted
assigns under the Agreement or the Ancillary Agreement shall be made free and
clear of and without deduction for any and all Taxes, except as required by
applicable Law. If Seller shall be required by any Law to deduct any Taxes from
or in respect of any sum payable under this Agreement or the Ancillary Agreement
to Buyer or its permitted assigns, (i) the


Annex 1 - 8

--------------------------------------------------------------------------------



sum payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions applicable to additional
sums payable under this paragraph 14(c) of Annex I), Buyer or its permitted
assigns receive an amount equal to the sum it would have received had no such
deductions been made, (ii) Seller shall make such deductions, (iii) Seller shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Law, and (iv) within 30 days after the
date of such payment, Seller shall furnish to Buyer or its permitted assigns the
original or a certified copy of a receipt evidencing payment thereof (to the
extent available).


15.
Overdue Payments. If a party does not pay any amount on the date due (without
regard to any applicable grace periods), including without limitation any Price
Differential or any amount payable by Buyer under Paragraph 5 of the Agreement
(as amended herein) or under paragraph 5 of Annex I, such party will, to the
extent permitted by applicable law, pay interest on that amount to the other
party in the same currency as that amount, for the period from (and including)
the date the amount becomes due to (but excluding) the date the amount is
actually paid, by daily application of the greater of the Pricing Rate and the
Prime Rate to such amount. Notwithstanding the above, upon the declaration of an
Event of Default, Paragraph 11(h) shall apply in lieu of this paragraph.



16.
Dividends, Distributions, etc.



(a)
In accordance with Paragraph 5 of the Agreement (as amended herein) and
paragraph 5 of Annex I, but subject to subparagraph (d) of this paragraph 16 of
Annex I, Seller shall be entitled to receive an amount equal to all Income
(including any return of capital in respect of the liquidation of the issuer
thereof and any proceeds received upon the redemption of such Security by the
issuer thereof) paid or distributed on or in respect of Purchased Securities
that is not otherwise received by Seller, to the full extent it would be so
entitled if Purchased Securities had not been sold to Buyer, except as provided
in Paragraph 5 of the Agreement (as amended herein) and paragraph 5 of Annex I,
with respect to Income paid as consideration for a redemption of the Purchased
Securities. The parties expressly acknowledge and agree, for the avoidance of
doubt, that Income shall include, but is not limited to: (i) cash and all other
property, (ii) stock dividends, (iii) Securities received as a result of split
ups of Purchased Securities and distributions in respect thereof, and (iv) all
rights to purchase additional Securities (except to the extent that any amounts
included in the foregoing clauses (i) through (iv) would be deemed to be
Purchased Securities).



(b)
Income paid or distributed on or in respect of Purchased Securities, which
Seller is entitled to receive pursuant to subparagraph (a) of this paragraph,
shall be treated in accordance with Paragraph 5 of the Agreement (as amended
herein) and paragraph 5 of Annex I, as supplemented and modified herein.



(c)
Any and all payments by Buyer to or for the account of Seller hereunder shall be
made subject to deduction for any and all applicable future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of the Buyer, (i) income or franchise taxes
imposed on (or measured by) its net income or net profits by the United States
of America or by the jurisdiction (or any political subdivision of any such
jurisdiction) under the laws of which Buyer is organized, in which its principal
office (or other fixed place of business) is located or in which it is otherwise
engaged in a trade or business as a result of transactions unrelated to the
Transactions, (ii) any branch


Annex 1 - 9

--------------------------------------------------------------------------------



profits tax or any similar tax that is imposed on Buyer with respect to Buyer’s
income or profits by any jurisdiction described in clause (i) above (all such
non excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder being hereinafter referred to as
“Non-Excluded Taxes”). Buyer shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. In the
event that Buyer shall make a payment to or for the account of Seller that is
subsequently determined to be subject to Non-Excluded Taxes, Seller shall
promptly reimburse Buyer for the amount of such Non-Excluded Taxes together with
all costs and expenses associated therewith.


(d)
Notwithstanding anything to the contrary in Paragraph 5 of the Agreement (as
amended herein), paragraph 5 of Annex I or subparagraphs (a) (b) and (c) above,
in the event that Seller fails to pay Buyer the Price Differential on the
related Price Differential Payment Date and such failure is not remedied on or
before the third Business Day following such Price Differential Payment Date,
then Buyer may, without exercising its option to declare an Event of Default to
have occurred under the Agreement and only for as long as such failure is
continuing, retain Income paid or distributed after such Price Differential
Payment Date and apply it to the amount of any accrued but unpaid Price
Differential and, in each case, any interest thereon.



17.
Rights in Purchased Securities. For the avoidance of doubt, Seller waives any
right to vote, or to provide any consent or to take any similar action with
respect to, Purchased Securities in the event that the record date or deadline
for such vote, consent or other action falls during the term of the Transaction.



18.
Covered Transaction. Each party acknowledges and agrees that the transactions
evidenced by the Confirmation shall be the only Transaction governed by the
Agreement. The Seller and the Buyer shall not enter into any other Confirmations
or Transactions hereunder. The parties hereby expressly agree that any TBMA
Master Agreement entered into between them after the date hereof shall not
supersede the Agreement or the Transaction hereunder.



19.
Limited Recourse. Except as expressly set forth herein, the obligations of each
party under the Agreement and the Transaction are solely the corporate
obligations of such party. Except as expressly set forth herein, no recourse
shall be had for the payment of any amount owing by a party under the Agreement
or for the payment by such party of any fee or any other obligation or claim of
or against such party arising out of or based upon the Agreement, against any
trustee, adviser, employee, officer, director, incorporator, manager or
affiliate of such party. The provisions of this paragraph shall survive the
termination of the Agreement.



20.
No Recourse against ATL Holdings Limited. Notwithstanding any condition relating
to ATL Holdings Inc. or any other provision of this Agreement, nothing herein
shall be construed as creating any obligation of ATL Holdings Limited to Buyer
under this Agreement.



21.
Other Documents. Each party shall deliver to the other, upon request, such
financial information, evidence of capacity, authority, incumbency and specimen
signatures and other documentation as are required by law or are reasonably
requested in order to enable a party to comply with legal or regulatory
requirements, except to the extent that such party is prohibited from disclosing
such information as a result of applicable law, rule or regulation.




Annex 1 - 10

--------------------------------------------------------------------------------



22.
Submission to Jurisdiction and Waivers.



(a)
Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in the
Borough of Manhattan and any appellate court from any such court solely for the
purpose of any suit, action or proceeding brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
under the Agreement, and (ii) waives, to the fullest extent it may effectively
do so, any defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court and any right of jurisdiction on account of its
place of residence or domicile. Notwithstanding anything in this paragraph 22(a)
of Annex I, each party may commence and maintain legal proceedings in Bermuda in
connection with the Purchased Securities, ATL Holdings Limited, the
organizational documents of ATL Holdings Limited, and matters related thereto.



(b)
Each party hereby irrevocably agrees that the summons and complaint or any other
process in any action in any jurisdiction may be served by mailing (using
certified or registered mail, postage prepaid) to the notice address for it set
forth herein or by hand delivery to a person of suitable age and discretion at
such address. Each party may also be served in any other manner permitted by
law, in which event its time to respond shall be the time provided by law.



(c)
To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment, or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under the Agreement or relating in any way to the Agreement or any Transaction
hereunder.



23.
WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY PROCEEDING ARISING OUT OF OR RELATING
TO THE AGREEMENT OR ANY TRANSACTION HEREUNDER.



24.
Business Day. If any payment shall be required by the terms of the Agreement to
be made on a day that is not a Business Day, such payment shall be made on the
immediately succeeding Business Day and no further Price Differential (with
respect to a payment of Price Differential) or interest (with respect to any
other payment due hereunder) shall accumulate or accrue after the day on which
payment was required.



25.
Counterparts. The Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in any number of counterparts, each
of which counterparts shall be deemed to be an original and such counterparts
shall constitute but one and the same instrument.



26.
Tax Matters.



(a)
Seller and Buyer understand and intend that the Transaction provided for in the
Agreement will be treated as a loan secured by the Purchased Securities for U.S.
federal income tax and state and local income and franchise tax purposes and
will file any tax returns, tax


Annex 1 - 11

--------------------------------------------------------------------------------



reports and other tax filings in each case required to be filed under applicable
U.S. federal income tax or state or local income or franchise tax purposes, in a
manner consistent with such understanding and intent and will not take any U.S.
tax position inconsistent therewith. Nothing in Paragraphs 6 and 19(a) of the
Agreement (as amended herein) shall be read to imply anything to the contrary,
and the statements therein shall be understood to be construed as subject to
this paragraph 26(a) of Annex I.


(b)
As a condition of executing the Agreement, Buyer will deliver or cause to be
delivered to Seller on or before the date it becomes a party to the Agreement a
correct, complete and duly executed Internal Revenue Service Form W-9, whichever
is appropriate. Within 20 days of the earlier of the date on which Buyer has
Actual Knowledge of, and the date on which Seller requests in writing such form
after the occurrence of obsolescence or invalidity of any Internal Revenue
Service Form W-9 previously delivered by Buyer, Buyer will deliver to Seller a
correct, complete and duly executed Internal Revenue Service Form W-9 or any
successor forms. In the event that any assignee of Buyer is a U.S. person, as
defined in Internal Revenue Code section 7701(a)(30), the assignee shall deliver
to Seller an Internal Revenue Service Form W-9 or any applicable successor form.
In the event that any assignee of Buyer is not a U.S. person, as defined, the
assignee shall deliver to Seller an Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or other applicable form, or any successor form in lieu
of Internal Revenue Service Form W-8BEN or W-8ECI.



(c)
Upon request, Seller shall deliver to Buyer a correct, complete and duly
executed Internal Revenue Form W-9. Within 20 days of the earlier of the date on
which Seller has knowledge of, and the date on which Buyer requests in writing
such form after the occurrence of obsolescence or invalidity of any Internal
Revenue Form W-9 previously delivered by Seller, Seller will deliver to Buyer a
correct, complete and duly executed Internal Revenue Service Form W-9 or any
successor form.



27.
Accounts for Payment. Payments shall be made to the following accounts, or to
such other account as may hereafter be notified to Seller or Buyer in writing by
Buyer or Seller respectively.



To Buyer:


Name of Bank:    HSBC Bank USA, National Association


ABA#:            XXXXXXXXX
Swift Code:        XXXXXXX
Customer:        Commercial Loan
Account #:        XXX-XXXXX-X


To Seller:


Name of Bank:    Citibank NA - New York
ABA#:            XXX-XXX-XXX
Account#:        XXXXXXXX
Attention:        Karen Turner





Annex 1 - 12

--------------------------------------------------------------------------------



28.
USA PATRIOT Act Required Notice. Buyer hereby notifies Seller that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Seller, which information includes the name
and address of Seller and information that will allow Buyer to identify Seller
in accordance with the Act. Seller shall, promptly following a request by the
Buyer, provide all documentation and other information that Buyer requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the Act.



29.
Notices and Other Communications.



Paragraph 13 of the Agreement is hereby amended by deleting the word “telegraph”
therefrom.
30.
Non-assignability; Termination.



Paragraph 15 of the Agreement is hereby replaced with the following:
“(a)
The rights and obligations of the parties under the Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party. The Seller will not unreasonably withhold its
consent to any transfer by the Buyer that shall satisfy the following
conditions:

(i)
the proposed transferee would not be required to withhold amounts on account of
any Taxes from any payments that it is required to make to the Seller pursuant
to paragraph 16(a) of Annex I of this Agreement in excess of such amounts that
the Buyer would be required to withhold at the time the assignment or transfer
would occur;



(ii)
the Buyer shall not have made any previous transfer of any of its right, title
and interest hereunder;



(iii)
the Buyer shall transfer not less than all of its right, title and interest
hereunder;



(iv)
the transferee shall be a lender under the Material Revolving Credit Facility
(as such term is defined in the Certificate) as of the time of the proposed
transfer;

    
(v)
the proposed transfer shall not occur prior to the second anniversary of the
Purchase Date;



(vi)
the proposed transfer shall occur within four days prior to the filing date of
Seller’s Form 10-K or 10-Q under the Securities Exchange Act of 1934, as
amended;



(vii)
the unsecured senior long-term debt obligations of the proposed transferee shall
be rated at or higher than BBB- by Standard & Poor’s, Baa3 by Moody’s, or an
equivalent rating by another rating agency;



(viii)
the proposed transfer could not reasonably be expected to result in Seller
having to comply with any additional legal or regulatory requirement if such
compliance would have an adverse effect on the Seller;




Annex 1 - 13

--------------------------------------------------------------------------------



(ix)
such transfer is completed at no cost or expense to the Seller (other than the
Seller’s incidental costs and expenses, not to exceed $5,000, relating to the
review and execution of transfer documentation and the registration of the
Purchased Securities in the name of the transferee) and does not otherwise
increase the Seller’s costs and expenses in respect of the Agreement and the
Transaction thereunder;



(x)
the Seller shall have received 30 calendar days’ prior notice of such proposed
transfer;



(xi)
such transfer does not result in the Seller’s being obligated to withhold
amounts in respect of any withholding tax or other Taxes from any payment to
such transferee; and



(xii)
the proposed transferee shall be organized under the laws of the United States
of America or a jurisdiction located in the United States of America, Germany,
Switzerland, Japan or France;



provided however, that such transferee delivers a representation letter (in form
and substance reasonably acceptable to the Seller) (x) in the case of a
transferee that is a bank or trust company organized under the laws of the
United States or a state thereof, substantially in the form delivered to the
Seller as of the Purchase Date, mutatis mutandis; and (y) in the case of a
transferee not described in clause (x) above, as to such facts (if any) as are
material to a conclusion that the rights of the Seller in the Purchased
Securities will be respected in the event of an insolvency proceeding pertaining
to the transferee.
Subject to the foregoing, this Agreement and any Transactions shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and assigns. This Agreement may be terminated by either party upon
giving written notice to the other, except that this Agreement shall,
notwithstanding such notice, remain applicable to any Transactions then
outstanding.
(b)
Buyer agrees that any transfer of its rights and obligations under the Agreement
shall be effected by novation pursuant to and in accordance with the terms of a
novation agreement substantially in the form of Exhibit I hereto (a “Novation
Agreement”), which contemplates the transfer of a portion of Buyer’s rights and
interest in this Agreement and the Purchased Securities and in accordance with
Paragraph 15(a) of the Agreement (as amended herein), and a voting agreement
substantially in the form of Exhibit II hereto. Any transfer in violation of
this subparagraph (b) shall be null and void.

(c)
Subparagraph (a) of Paragraph 15 of the Agreement (as amended herein) shall not
preclude a party from assigning, charging or otherwise dealing with all or any
part of its interest in any sum payable to it under Paragraph 11 of the
Agreement (as amended herein).”

31.
No Waivers, Etc. The last sentence of Paragraph 17 shall be deleted in its
entirety.



32.
Intent.



Paragraph 19(a) is hereby replaced with the following:



Annex 1 - 14

--------------------------------------------------------------------------------



“(a)
The parties recognize that each Transaction is a “securities contract” as that
term is defined in section 741 of Title 11 of the United States Code, as amended
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).”

[Signatures follow on separate page]































































































Annex 1 - 15

--------------------------------------------------------------------------------



AMGEN INC.                    HSBC BANK USA, N.A.
            


By:    /s/ Jonathan M. Peacock        By:    /s/ Eric Seltenrich    
Name: Jonathan M. Peacock                Name: Eric Seltenrich
Title: Executive Vice President and Chief         Title: Senior Vice President
Financial Officer                    Date: October 29, 2013
Date: October 29, 2013



Annex 1 - 16

--------------------------------------------------------------------------------



ANNEX II
Names and Addresses for Communication Between Parties
Address for notices, statements, demands or other communications to Buyer:
HSBC Bank USA, N.A.
660 South Figueroa Street, 8th Floor
Los Angeles, CA 90017
Attention: Eric Seltenrich, SVP Relationship Manager
Phone: +X XXX-XXX-XXXX
Fax: +X XXX-XXX-XXXX
Email: XXXXXXXXXXXXXXXX


With a copy to:


HSBC Securities (USA) Inc.
452 5th Avenue, Tower 10
New York, NY 10018
Attention: Michael M. Katz, Managing Director, Asset & Structured Finance
Phone: +X XXX-XXX-XXXX
Fax: +X XXX-XXX-XXXX
Email: XXXXXXXXXXXXXXXX


Address for notices, statements, demands or other communications to Seller:
Amgen Inc.
One Amgen Center Drive
MS-24-1-C
Thousand Oaks
CA 91320


Phone: +X XXX-XXX-XXXX
Fax: +X XXX-XXX-XXXX
Email: XXXXXXXXXXXXXXXX
Attention: Karen Turner, Director, Treasury







Annex II

--------------------------------------------------------------------------------



Exhibit I
[Form of]
Novation Agreement*


















































* Substantially the same as the form of Novation Agreement included as an
exhibit to the Master Repurchase Agreement dated August 24, 2013, between Amgen
Inc. and Bank of America, N.A., filed as an exhibit to Form 8-K on August 26,
2013.

Exhibit I

--------------------------------------------------------------------------------



Exhibit II
[Form of]
Voting Agreement*












































* Substantially the same as the form of Voting Agreement included as an exhibit
to the Master Repurchase Agreement dated August 24, 2013, between Amgen Inc. and
Bank of America, N.A., filed as an exhibit to Form 8-K on August 26, 2013.

Exhibit II